                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                   DEADLINE TO FILE MOTION TO COMPEL

        THIS MATTER is before the Court on Plaintiff’s Second Unopposed Motion to

Extend Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests

for Documents, (Doc. 143), filed August 29, 2019. Plaintiff asks to extend her deadline

to file a motion to compel regarding her second set of document requests from August

30 to September 6, 2019, because the parties are working to resolve their discovery

dispute. The Court, having considered the Motion, noting it is unopposed, and being

otherwise fully advised, finds that the Motion is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s Second Unopposed Motion to

Extend Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests

for Documents, (Doc. 143), is GRANTED, and Plaintiff’s deadline to file a motion to

compel regarding her second set of document requests is extended to September 6,

2019.

        IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
